Title: John Strode to Thomas Jefferson, 25 June 1813
From: Strode, John
To: Jefferson, Thomas


          Allum Spring Mills Near Fredbg 25 June ’13
          My faithfull, and indeed I ought to Add, Worthy frd, Mr William G. Arms, in Calling to See me affords me, Illustrious Sir, the Opportunity, Your goodness had Once  confer’d on me to exercise, of Addressing You. In the Chain of Creation, I am not insensible how very elevated Your Situation is from
			 mine, which is lost from the great Ocean of Universal good like a drop
			 from the Bucket, altho’ dame fortune has made me as poor as Diogenus, Yet in her despite, I am as proud . .
			 Altho’
			 I am not a disciple of Zeno, I Cannot boast of Stoic Philosophy, Yet I am bearing the frowns of fate with that Resignation as becomes the dignity of human nature . .
			 at present I only wish for some employment, to aquire
			 an honest existence, I could bring into my Countries Service abillities and Zeal; many ways, to Serve essential purposes . . I am a Soldier bred … an Artizan, an Accountant, in these Respects
			 consciencously & proudly I am not inferiour. my moral principles, truth or honor have suffer’d no taint, Reflection has not any thing to Reproach me with!
			 I can not descend to ask, or indeed
			 Recieve Letters of Commendation to Our beloved President, if I could, it would be to Suffer me at this Age, to enter the Ranks as a Common Soldier. and if I met with preferment, let it be the Reward of military Skill or hardy deeds of enthuastic
			 bravery . . pardon as often You have, my most Worthy Sir, the trouble of reading this presumtious scrawle, which I well know, a
			 momentarry Reflection might prevent … I am not troubling You for a
			 Word
			 in my favour—even if I invited Such a Boon—I wd Rather be pushd Lower (if possible) in the gradation of human infelicity, than Rank among & increase the Number of insignificant Applicants for favourY—Thro’ every Vicisitude, devotedly & truly—I Revere
			 and admire thro every Stage Your exalted, and unparrllelld Characterwith all due Regard
          John
            Strode
        